Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed August 23, 2022. Claims 1-20 are presented for examination. Claim 1, 8 and 15 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 63046189, which was filed June 30, 2020.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted August 23, 2022.

Drawings

The drawings filed August 23, 2022 are accepted by the examiner.


Abstract

The abstract filed August 23, 2022 is accepted by the examiner. 

Double Patenting

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of U.S. Patent No. 11481177 B2.  This is a double patenting rejection.
 

Application 17894154
1. Eyewear, comprising: a frame; an eyewear display coupled to the frame; and a processor configured to: display a first virtual object on the eyewear display; modify the first virtual object on the eyewear display as a function of a user input; send instructions to a physically remote device having a display to display the first virtual object on the physically remote device display; receive instructions from the physically remote device; modify the displayed first virtual object on the eyewear display as a function of the received instructions from the physically remote device; and display a user selectable menu including a list of gestures on the eyewear display, wherein a user can select one of the gestures to modify the displayed first virtual object.  
Patent No. 11481177 B2
1. Eyewear, comprising: a frame; a temple coupled to the frame; an optical member supported by the frame; an eyewear display coupled to the optical member; and a processor configured to: display a first virtual object on the eyewear display; modify the first virtual object on the eyewear display as a function of a user input; send instructions to a physically remote device having a display to display the first virtual object on the physically remote device display; receive instructions from the physically remote device that are configured to modify the first virtual object on the eyewear display; modify the displayed first virtual object on the eyewear display to display a different modified virtual object on the eyewear display as a function of the received instructions from the physically remote device; and display a user selectable menu including a list of gestures, wherein a user can select one of the gestures to modify the first virtual object; wherein the processor is configured to concurrently modify the first virtual object when the physically remote device is modifying the first virtual object.
2. The eyewear of claim 1, wherein the processor is configured to display a second virtual object on the eyewear display and modify the second virtual object in relation to the first virtual obj ect.  
2. The eyewear of claim 1, wherein the processor is configured to cause the display to display a second virtual object on the eyewear display, and also modify the second virtual object in relation to the first virtual object.
3. The eyewear of claim 2, wherein the processor is configured to send instructions to the physically remote device to display the second virtual object on the physically remote device display and to modify the second virtual object in relation to the first virtual object on the physically remote device display.  
3. The eyewear of claim 2, wherein the processor is configured to send instructions to the physically remote device to display the second virtual object on the physically remote device display, and also to modify the second virtual object in relation to the first virtual object on the remote device display.
4. The eyewear of claim 3, wherein the processor is configured to: receive instructions from the physically remote device that are configured to modify the second virtual object on the eyewear display; and modify the displayed second virtual object on the eyewear display as a function of the received instructions from the physically remote device.  
4. The eyewear of claim 3, wherein the processor is configured to: receive instructions from the physically remote device that are configured to modify the second virtual object on the eyewear display; and modify the displayed second virtual object on the eyewear display as a function of the received instructions from the physically remote device.
5. The eyewear of claim 1, wherein the processor is configured to automatically send the instructions to the physically remote device when the first virtual object is modified.  
5. The eyewear of claim 1, wherein the processor is configured to automatically send the instructions to the physically remote device when the first virtual object is modified.
6. The eyewear of claim 1, wherein the processor is configured to automatically modify the displayed first virtual object on the eyewear display upon receiving the instructions from the physically remote device.  
6. The eyewear of claim 1, wherein the processor is configured to automatically modify the displayed first virtual object on the eyewear display upon receiving the instructions from the physically remote device.
7. The eyewear of claim 1, wherein the processor is configured to display the first virtual object on the eyewear display in a virtual scene that is identical to the first virtual object displayed on the physically remote device.  
7. The eyewear of claim 1, wherein the processor is configured to display the first virtual object on the eyewear display in a virtual scene that is identical to the first virtual object displayed on the physically remote device.
8. An interactive augmented reality method for use with an eyewear device having a frame, an eyewear display coupled to the frame, and a processor, the processor: displaying a first virtual object on the eyewear display; modifying the first virtual object on the eyewear display as a function of a user input; sending instructions to a physically remote device having a display to display the first virtual object on the physically remote device display; receiving instructions from the physically remote device; modifying the displayed first virtual object on the eyewear display as a function of the received instructions from the physically remote device; and displaying a user selectable menu including a list of gestures, wherein a user can select one of the gestures to modify displayed the first virtual object.  
8. An interactive augmented reality method for use with an eyewear device having a frame, a temple coupled to the frame, an optical member supported by the frame, an eyewear display coupled to the optical member, and a processor, the processor: displaying a first virtual object on the eyewear display; modify the first virtual object on the eyewear display as a function of a user input; sending instructions to a physically remote device having a display to display the first virtual object on the physically remote device display; receiving instructions from the physically remote device that are configured to modify the first virtual object on the eyewear display; modifying the displayed first virtual object on the eyewear display to display a different modified virtual object on the eyewear display as a function of the received instructions from the physically remote device; displaying a user selectable menu including a list of gestures, wherein a user can select one of the gestures to modify the first virtual object; and concurrently modifying the first virtual object when the physically remote device is modifying the first virtual object.
9. The method of claim 8, wherein the display displays a second virtual object on the eyewear display and displays modifications the second virtual object in relation to the first virtual object.  
9. The method of claim 8, wherein the display displays a second virtual object on the eyewear display, and also displays modifications the second virtual object in relation to the first virtual object.
10. The method of claim 9, wherein the processor sends instructions to the physically remote device to display the second virtual object on the physically remote device display, and to modify the second virtual object in relation to the first virtual object on the physically remote device display.  
10. The method of claim 9, wherein the processor sends instructions to the physically remote device to display the second virtual object on the physically remote device display, and to modify the second virtual object in relation to the first virtual object on the remote device display.
11. The method of claim 10, wherein the processor: receives instructions from the physically remote device; and modifies the displayed second virtual object on the eyewear display as a function of the received instructions from the physically remote device.  
11. The method of claim 10, wherein the processor: receives instructions from the physically remote device that are configured to modify the second virtual object on the eyewear display; and modifies the displayed second virtual object on the eyewear display as a function of the received instructions from the physically remote device.
12. The method of claim 8, wherein the processor automatically sends the instructions to the physically remote device when the first virtual object is modified.  
12. The method of claim 8, wherein the processor automatically sends the instructions to the physically remote device when the first virtual object is modified.
13. The method of claim 8, wherein the processor automatically modifies the displayed first virtual object on the eyewear display upon receiving the instructions from the physically remote device.  
13. The method of claim 8, wherein the processor automatically modifies the displayed first virtual object on the eyewear display upon receiving the instructions from the physically remote device.
14. The method of claim 8, wherein the processor displays the first virtual object on the eyewear display in a virtual scene that is identical to the first virtual object displayed on the physically remote device.  
14. The method of claim 8, wherein the processor displays the first virtual object on the eyewear display in a virtual scene that is identical to the first virtual object displayed on the physically remote device.
15. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause a processor of an eyewear device having a frame and an eyewear display coupled to the frame, to perform the steps of: displaying a first virtual object on the eyewear display; modifying the first virtual object on the eyewear display as a function of a user input; sending instructions to a physically remote device having a display to display the first virtual object on the physically remote device display; receiving instructions from the physically remote device; modifying the displayed first virtual object on the eyewear display as a function of the received instructions from the physically remote device; and displaying a user selectable menu including a list of gestures, wherein a user can select one of the gestures to modify the displayed first virtual object.  
15. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor of an eyewear device having a frame, a temple coupled to the frame, an optical member supported by the frame, an eyewear display coupled to the optical member, to perform the steps of: displaying a first virtual object on the eyewear display; modify the first virtual object on the eyewear display as a function of a user input; sending instructions to a physically remote device having a display to display the first virtual object on the physically remote device display; receiving instructions from the physically remote device that are configured to modify the first virtual object on the eyewear display; modifying the displayed first virtual object on the eyewear display to display a different modified virtual object on the eyewear display as a function of the received instructions from the physically remote device; displaying a user selectable menu including a list of gestures, wherein a user can select one of the gestures to modify the first virtual object; and concurrently modify the first virtual object when the physically remote device is modifying the first virtual object.
16. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause the processor to configure the eyewear device to perform the further step of: displaying a second virtual object on the eyewear display and displaying modifications the second virtual object in relation to the first virtual object.  
16. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further step of: displaying a second virtual object on the eyewear display, and also displaying modifications the second virtual object in relation to the first virtual object.
17. The non-transitory computer-readable medium storing program code of claim 16, wherein the program code, when executed, is operative to cause the processor to configure the eyewear device to perform the further step of: sending instructions to the physically remote device to display the second virtual object on the physically remote device display, and to modify the second virtual object in relation to the first virtual object on the physically remote device display.  
17. The non-transitory computer-readable medium storing program code of claim 16, wherein the program code, when executed, is operative to cause an electronic processor to perform the further step of: sending instructions to the physically remote device to display the second virtual object on the physically remote device display, and to modify the second virtual object in relation to the first virtual object on the remote device display.
18. The non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause the processor to configure the eyewear device to perform the further steps of: receiving instructions from the physically remote device; and modifying the displayed second virtual object on the eyewear display as a function of the received instructions from the physically remote device.  
18. The non-transitory computer-readable medium storing program code of claim 17, wherein the program code, when executed, is operative to cause an electronic processor to perform the further steps of: receiving instructions from the physically remote device that are configured to modify the second virtual object on the eyewear display; and modifying the displayed second virtual object on the eyewear display as a function of the received instructions from the physically remote device.
19. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause the processor to configure the eyewear device to perform the further step of: automatically sending the instructions to the physically remote device when the first virtual object is modified.  
19. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further step of: automatically sending the instructions to the physically remote device when the first virtual object is modified.
20. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause the processor to configure the eyewear device to perform the further step of: automatically modifying the displayed first virtual object on the eyewear display upon receiving the instructions from the physically remote device.
20. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further step of: automatically modifying the displayed first virtual object on the eyewear display upon receiving the instructions from the physically remote device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haine (US 10901505 B1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624